McCALEB, Justice.
This is a monied demand in which plaintiff seeks recovery of $1,404. Defendant reconvened for $2,600 for which he secured judgment in the lower court, plaintiff’s demand being dismissed. Plaintiff then prosecuted an appeal to this Court and, after the appeal was perfected by the furnishing of bond and the lodging of the record here, his counsel moved to transfer the case to the Court of Appeal for the Parish of Orleans on the ground that the amount involved is insufficient to vest this Court with appellate jurisdiction.
The motion is well taken. Since the main demand is for recovery of an amount which does not exceed $2,000 exclusive of interest (the minimum amount necessary to vest this Court with jurisdiction under Section 10 of Article 7 of the Constitution when our jurisdiction depends solely upon the amount in dispute), the matter is properly cognizable in the Court of Appeal. The fact that judgment has been rendered on the reconventional demand for a sum in excess of $2,000 *13does not affect the case as Section 1 of Article 7 of the Constitution provides that “* * * where there is an appeal from a judgment on a reconventional or other incidental demand, the appeal shall lie to the court having jurisdiction of the main demand”.
It is therefore ordered that the case be transferred to the Court of Appeal for the Parish of Orleans provided that the record is filed in that Court within 30 days from the date upon which this decree shall become final; otherwise, the appeal shall be dismissed. The costs incurred in this Court shall be paid by appellant.